PER CURIAM.
Travis R. Thurston appeals an order denying his motion for postconviction relief in which he sought resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000). Defendant-appellant Thurston was given a fifteen-year sentence in this case to run concurrently with a fifteen-year federal sentence which had already been imposed. The fifteen-year term was a slight downward departure from the 1995 guidelines, but exceeds the maximum of the 1994 guidelines. Because the agreement was for a specific fifteen-year term and was not conditioned on the sentencing guidelines, the defendant is not entitled to be resen-tenced. See Vareia v. State, 777 So.2d 1168 (Fla. 3d DCA 2001); Ortega v. State, 763 So.2d 567 (Fla. 3d DCA 2000), review denied, 790 So.2d 1106 (Fla.2001); McKnight v. State, 773 So.2d 577 (Fla. 3d DCA 2000); Dunenas v. Moore, 762 So.2d 1007 (Fla. 3d DCA 2000), review denied, 791 So.2d 1096 (Fla.2001).
Affirmed.